PER CURIAM:
Herbert Council appeals the district court’s order denying his “Motion for the Court to Enter an Order for Immediate Relief.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Council, No. 3:92-cr-00097-GCM (W.D.N.C. July 24, 2007). We deny Council’s motion for bail pending appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED